Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informality:  
In claim 3, line 8, “analyzes” should be replaced with --analyze--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 11 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egner et al. (US 9,992,701).
Regarding claims 1 and 11, Egner teaches an in-vehicle device (Fig. 2; col. 13, lines 27-28: smart vehicle gateway 235; also illustrated in Fig. 16: 1600: col. 58, lines 1-3: smart vehicle gateway), the device comprising: a transceiver (Fig. 16: wireless adapter 1620) configured to transmit or receive a packet (inherent in transceivers); and a processor (Fig. 16: processor 1602) configured to control an operation of the transceiver (inherent in smart vehicle gateways), wherein the processor is configured to: collect an amount of data transfer of a plurality of in-vehicle devices within a vehicle wireless network (col. 14, lines 57-67: In another aspect of the present disclosure, selection of a wireless link to a WWAN for the smart vehicle gateway 235 may be established from among the optimal wireless links by the context aware radio resource management system further taking into account information handling systems 221, 231, and 232 or IoT sensors 255, 265 determined to be within vehicle 236; further described in col. 16, lines 44-52); establish a data link depending on a link type within the wireless network based on the amount of data transfer of the plurality of in-vehicle devices (col. 14, lines 57-67: In another aspect of the present disclosure, selection of a wireless link to a WWAN for the smart vehicle gateway 235 may be established from among the optimal wireless links by the context aware radio resource management system further taking into account information handling systems 221, 231, and 232 or IoT sensors 255, 265 determined to be within vehicle 236; further described in col. 19, line 39 to col. 20, line 2); determine a wireless communication and a data format based on an in-vehicle device situation and a link situation through the established data link (col. 14, lines 40-41: Further, plural wireless protocols may be established for the plurality of wireless links; further described in col. 19, lines 39-47); and transmit or receive a data packet col. 19, lines 58-6); wireless transmit through the smart vehicle gateway). 
Regarding claim 2, Egner teaches the device of claim 1, wherein the processor is configured to: establish a first protocol-based data link or a second protocol-based data link depending on a possibility of a change of a first link when the wireless network is a single link, wherein an in-vehicle device of the plurality of in-vehicle devices is connected with another in-vehicle device of the plurality of in-vehicles devices in the first link (col. 14, lines 9-20: By switching international mobile subscriber identity associated with the WWAN wireless adapter 275 of the smart vehicle gateway, the smart vehicle gateway may select to alter its home network upon selection of a wireless service carrier and a wireless protocol. Further described in col. 21, lines 24-32). 
Regarding claim 3, Egner teaches the device of claim 2, wherein the processor is configured to: determine data transfer performance of a second link connected to the another in-vehicle device of the plurality of in-vehicle devices (col. 21, lines 24-32: To apply this data to selection of a wireless service provider and protocol, the usage percentage levels are mapped to service protocols available to a mobile information handling system. The mapping of use percentages to a protocol may involve assigning the use percentage for a service to the lowest power consuming protocol available for a usage type. In other words, the service type usage score is mapped to the technology protocol most efficient for that service type. Also described in col. 21, line 24 to col. 22, line 26); compare the data transfer performance of the second link with data transfer performance of the first link (col. 21, lines 47-53: Once the usage levels are measured and scaled according to anticipated importance of data throughput versus frequency of access, the result may score messaging at 20% of usage, voice at 30% of usage, video at 10% of usage, audio at 15% of usage, SMTP at 5% of usage, and internet at 20% of usage. For optimizing minimal power consumption, each service usage is mapped to a service protocol. Also described in col. 21, line 24 to col. 22, line 26); analyzes a comparison result (col. 21, lines 47-53: Once the usage levels are measured and scaled according to anticipated importance of data throughput versus frequency of access, the result may score messaging at 20% of usage, voice at 30% of usage, video at 10% of usage, audio at 15% of usage, SMTP at 5% of usage, and internet at 20% of usage. For optimizing minimal power consumption, each service usage is mapped to a service protocol. Also described in col. 21, line 24 to col. 22, line 26); and establish a first protocol-based data link or a second protocol-based data link depending on the analyzed comparison result when the wireless network is multiple links (col. 22, lines 7-10: The mapping will result in a service profile of protocol technology assigned according to optimal power consumption efficiency for the services anticipated for a mobile information handling system). 
Regarding claim 4, Egner teaches the device of claim 3, wherein the processor is configured to: collect information regarding the in-vehicle device situation and a link through the established data link (col. 14, lines 57-67: In another aspect of the present disclosure, selection of a wireless link to a WWAN for the smart vehicle gateway 235 may be established from among the optimal wireless links by the context aware radio resource management system further taking into account information handling systems 221, 231, and 232 or IoT sensors 255, 265 determined to be within vehicle 236; further described in col. 16, lines 44-52); and determine a data format level based on the col. 14, lines 40-41: Further, plural wireless protocols may be established for the plurality of wireless links; further described in col. 19, lines 39-47; col. 21,lines 24-27). 
Regarding claim 5, Egner teaches the device of claim 4, wherein the processor is configured to: determine the data format level based on at least one of a need to maintain a link connection, a wireless band interference, a possibility of movement of the in-vehicle device, or a transfer packet size (col. 20, lines 35-39: It can measure bytes transferred or number of requests made for video streaming or audio streaming. It may measure the number of messages sent and received or bytes transferred for SMTP, SMS, or similar messaging. Also described in col. 20, lines 25-63). 
Regarding claim 6, Egner teaches the device of claim 4, wherein the processor is configured to: determine the wireless communication based on at least one of a need to maintain a link connection, a wireless band interference, a possibility of movement of the in-vehicle device, a transfer packet size, high-capacity data, or streaming transmission (col. 20, lines 35-39: It can measure bytes transferred or number of requests made for video streaming or audio streaming. It may measure the number of messages sent and received or bytes transferred for SMTP, SMS, or similar messaging. Also described in col. 20, lines 25-63). 
Regarding claim 7, Egner teaches the device of claim 1, wherein the data format (see Figure 11) comprises a field for header information (inherent in data packets), a field for a transaction ID (col. 47, line 53: Communication service types, ex. Financial transaction), a field for protocol setting determined among the in-vehicle devices (col. 18, lines 1-2: settings such as what protocols are available), and a field for a flag (see Fig. 11), a field for data insertion (col. 17, line 55 to col. 18, line 1: At method step 350, the context aware radio resource management system receives the user profile data 310, the wireless link radio frequency wireless traffic reports 320, and battery power level data 330… subset of data in the input reports), and a field for an error check code (col. 7, line 56: error correction). 
Regarding claim 12, Egner teaches the method of claim 11, wherein establishing the data link comprises: when the link type corresponds to a single link, establishing a first protocol-based data link or a second protocol-based data link depending on possibility of a change of a first link , wherein an in -vehicle device of the plurality of in -vehicle devices is connected with another in -vehicle device of the plurality of in -vehicle devices in the first link (col. 14, lines 9-20: By switching international mobile subscriber identity associated with the WWAN wireless adapter 275 of the smart vehicle gateway, the smart vehicle gateway may select to alter its home network upon selection of a wireless service carrier and a wireless protocol. Further described in col. 21, lines 24-32).
Regarding claim 13, Egner teaches the method of claim 12, wherein establishing the data link comprises: when the link type corresponds to multiple links, collecting information of a second link of the another in-vehicle device of the plurality of in-vehicle devices (col. 16, lines 44-52: In the context of a smart vehicle gateway, a smart connection manager operating some or all of a context aware radio resource management system may obtain user profile data for the smart vehicle gateway 311. In some embodiments, the smart connection manager of the context aware radio resource management system may obtain user profile data for mobile computing devices within the vehicle 312 and for IoT devices and sensors 313); determining whether data transfer performance of the second link exceeds data transfer performance of the first link based on information of the second link (col. 21, lines 24-32: To apply this data to selection of a wireless service provider and protocol, the usage percentage levels are mapped to service protocols available to a mobile information handling system. The mapping of use percentages to a protocol may involve assigning the use percentage for a service to the lowest power consuming protocol available for a usage type. In other words, the service type usage score is mapped to the technology protocol most efficient for that service type. Also described in col. 21, line 24 to col. 22, line 26); when the data transfer performance of the second link is determined to exceed the data transfer performance of the first link, determining whether to negotiate between the in-vehicle device of the plurality of in-vehicle devices and the another in-vehicle device of the plurality of in-vehicle devices (col. 21, lines 24- 64: Once the usage levels are measured and scaled according to anticipated importance of data throughput versus frequency of access, the result may score messaging at 20% of usage, voice at 30% of usage, video at 10% of usage, audio at 15% of usage, SMTP at 5% of usage, and internet at 20% of usage…Switching protocols may even occur within one service provider to minimize cost of access, negotiation. Also described in col. 19, lines 21-23); and when the in-vehicle device of the plurality of in-vehicle devices and the another in-vehicle device of the plurality of in-vehicle devices are determined to negotiate, establishing the first protocol-based data link or the second protocol-based data link depending on possibility of changes of the first link and the second link (col. 21, lines 24-64: Once the usage levels are measured and scaled according to anticipated importance of data throughput versus frequency of access, the result may score messaging at 20% of usage, voice at 30% of usage, video at 10% of usage, audio at 15% of usage, SMTP at 5% of usage, and internet at 20% of usage…Switching protocols may even occur within one service provider to minimize cost of access, negotiation. Also described in col. 19, lines 21-23). 
Regarding claim 14, Egner teaches the method of claim 13, wherein determining the wireless communication and the data format comprises: identifying the wireless communication and a protocol, which are capable of being used in common between the in-vehicle device of the plurality of in-vehicle devices and the another in-vehicle device of the plurality of in-vehicle devices, to perform a handshaking (col. 26, lines 11-24: Once a radio frequency channel performance profile is submitted to the context aware radio resource management system and a wireless link selected, the mobile information handling system may periodically scan multiple wireless links or measure the selected wireless link at step 670. The system may conduct testing to determine the capacity of a link during operation. Also described in col. 25, lines 42 to col. 26, line 10); collecting information about the in-vehicle device situation and the link situation by using the wireless communication and the protocol to determine a wireless communication standard and a data format level based on the collected information (col. 25, lines 42-61: The scan or test of radio frequency links may be conducted by the context aware radio resource management system. As a first measure, received signal strength and bandwidth availability for a service provider and a protocol are determined); determining whether communication is possible through transmission and reception of a test packet at the wireless communication standard and the data format level (col. 25, lines 57-63: The scan or test of radio frequency links may be conducted by the context aware radio resource management system. As a first measure, received signal strength and bandwidth availability for a service provider and a protocol are determined. Then a test of radio frequency data capacity is made. This can test upload and download performance for each service provider and protocol.); and when the communication is determined to be possible, determining the wireless communication standard and the data format level as the wireless communication and the data format (col. 26, lines 11-15: Once a radio frequency channel performance profile is submitted to the context aware radio resource management system and a wireless link selected, the mobile information handling system may periodically scan multiple wireless links or measure the selected wireless link at step 670).
Regarding claim 15, Egner teaches the method of claim 14, wherein determining the wireless communication standard and the data format level comprises: determining the data format level based on at least one of a need to maintain a link connection, wireless band interference, possibility of movement of the in-vehicle device, or a transfer packet size (col. 20, lines 35-39: It can measure bytes transferred or number of requests made for video streaming or audio streaming. It may measure the number of messages sent and received or bytes transferred for SMTP, SMS, or similar messaging. Also described in col. 20, lines 25-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (US 9,992,701) in view of Thaler et al. (US 10,728, 210).
Regarding claim 8, Egner teaches the device of claim 7, wherein the data format further comprises a field for maintaining the link connection (see Fig. 11: requirements), but fails to explicitly disclose a field for multicast. 
	However, Thaler teaches a field for multicast (col. 8, lines 45-46: multicast).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Egner’s device by incorporating the teachings of Thaler, for the purpose of identifying transmission to multiple locations.
Regarding claim 9, Egner teaches the device of claim 8, wherein the data format further comprises a field in which reception signal strength is stored (Fig. 11; col. 23, lines 21-41: RSSI), but fails to explicitly disclose a field in which a wireless communication standard is included.
	However, Thaler teaches a field in which a wireless communication standard is included (col. 7, line 20: IEE 802.1AB-2009).
	In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Egner’s device by incorporating the teachings of Thaler, for the purpose of identifying a specified standard for communication.
Regarding claim 10, Egner teaches the device of claim 9, wherein the data format further comprises a field for storing the movement of the in-vehicle device (col. 32, lines 15-23: velocity and movement), and a field for storing a time required to maintain the data format (col. 16, lines 35-38: time; Fig. 11: time: 1105, 1110, 1120, 1125). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462